DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0167636 (Coronato et al.).
With regards to claim 1, Coronato et al. discloses a rotation sensor comprising, as illustrated in Figures 1-7, a physical quantity sensor 1 comprising a substrate 20; an anchor portion 2 formed on the same side as a principal surface (e.g. top surface) of the substrate and fixed to the substrate (paragraph [0039]; Figure 4); a surrounding portion 5,6 (e.g. inner ring and outer ring) formed on the same side as the principal surface of the substrate and surrounding the anchor portion (paragraph [0039]; Figure 1); a detecting element 21” (e.g. sensor element) configured to detect a physical quantity as a target of detection (paragraph [0051]; Figures 1,3); a moving portion 8 (e.g. sensor mass) provided with at least a part of the detecting element, formed on the same side as the principal surface of the substrate, and connected (e.g. connecting spring 7) to the surrounding portion (paragraph [0040]; Figure 1); a beam portion 4 (e.g. anchor spring) formed on the same side as the principal surface of the substrate and connecting the anchor portion and the surrounding portion together (paragraph [0039]; Figure 1).  (See, paragraphs [0039] to [0055]).
	With regards to claim 5, Coronato et al. further discloses the surrounding portion 5,6 is not fixed to the substrate 20.  (See, as observed in Figure 4).
	With regards to claim 6, Coronato et al. further discloses the beam portion 4 is integrated with the anchor portion 2 and the surrounding portion 5,6.  (See, as observed Figure 1).
	With regards to claim 8, Coronato et al. further discloses the beam portion 4 has a linear shape when viewed in plan in a thickness direction defined with respect to the substrate.  (See, as observed in Figures 1,4).
	With regards to claim 10, Coronato et al. further discloses a plurality of beam portions 4 where one of which is the beam portion.  (See, as observed in Figure 1).
	With regards to claim 11, Coronato et al. further discloses the plurality of beam portions 4 are arranged to have rotational symmetry around the anchor portion when viewed in plan in a thickness direction defined with respect to the substrate.  (See, as observed in Figure 1).
	With regards to claim 12, Coronato et al. further discloses a plurality of beam portions 4 where one of which is the beam portion; at least one beam portion out of the plurality of beam portions has a linear shape when viewed in plan in a thickness direction defined with respect to the substrate.  (See, as observed in Figure 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4, 7, 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0167636 (Coronato et al.) in view of either U.S. Application Publication 2009/0321857 (Foster et al.) or U.S. Patent Application Publication 2019/0242709 (Imanaka et al.).
With regards to claim 2, Coronato et al. does not disclose the surrounding portion is fixed to the substrate.
Foster et al. discloses a MEMS device comprising, as illustrated in Figures 3-5, a physical quantity sensor comprising a substrate 304; an anchor portion 306 (e.g. trace anchor) formed on the same side as a principal surface of the substrate and fixed to the substrate; a beam portion 310 formed on the same side as the principal surface of the substrate and connected to the anchor portion; a surrounding portion 308 (e.g. device anchor) formed on the same side as the principal surface of the substrate and surrounding the anchor portion; a moving portion 118 (e.g. MEMS mechanism) formed on the same side as the principal surface of the substrate and connected (e.g. flexure 110) to the surrounding portion; the surrounding portion 308 is fixed to the substrate 304 (as observed in Figure 5).  (See, paragraphs [0020] to [0028]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the surrounding portion is fixed to the substrate as suggested by Foster et al. to the system of Coronato et al. to prevent transmission of stress induced in the anchor portion from being transmitted to the surrounding portion.  (See, paragraphs [0012],[0024] of Foster et al.).
With regards to claim 3, Coronato et al. further discloses the beam portion 4 is integrated with the anchor portion 2 and the surrounding portion 5,6.  (see, as observed in Figure 1).
With regards to claim 4, Coronato et al. does not disclose a first bonding portion interposed between the anchor portion and the substrate to bond the anchor portion and the substrate together; a second bonding portion interposed between the surrounding portion and the substrate to bond the surrounding portion and the substrate together such that respective dimensions of the anchor portion, the surrounding portion, and the beam portion are the same as each other when measured in a thickness direction defined with respect to the substrate.
Imanaka et al. discloses a sensor comprising, as illustrated in Figures 1A-16F, a physical quantity sensor 80 comprising a substrate 602; an anchor portion 50A formed on the same side as a principal surface (e.g. top surface) of the substrate and fixed to the substrate (paragraph [0039]; Figure 4); a beam portion 61 formed on the same side as the principal surface of the substrate and connected to the anchor portion; a moving portion 10,60 connected to the anchor portion by the beam portion; a first bonding portion 202 (e.g. silicon oxide layer) interposed between the anchor portion and the substrate to bond the anchor portion and the substrate together (as observed in Figure 8) such that respective dimensions of the anchor portion and the beam portion are the same as each other when measured in a thickness direction defined with respect to the substrate.  (See, paragraphs [0054] to [0121]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a first bonding portion interposed between the anchor portion and the substrate to bond the anchor portion and the substrate together as suggested by Imanaka et al. to the system of Coronato et al. as modified by Foster et al. to better affix and secure the anchor portion to the substrate to permit movement of the moving portion relative to the substrate.  (See, paragraph [0056] of Imanaka et al.).
At the same time, employing a second bonding portion interposed between the surrounding portion and the substrate to bond the surrounding portion and the substrate together to the system of Foster et al. using the teaching of the bonding portion (e.g. silicon oxide) of Imanaka et al. to better affix and secure the surrounding portion to the substrate without departing from the scope of the invention.
With regards to claim 7, Coronato et al. does not disclose a bonding portion interposed between the anchor portion and the substrate to bond the anchor portion and the substrate together such that respective dimensions of the anchor portion, the surrounding portion, and the beam portion are the same as each other when measured in a thickness direction defined with respect to the substrate.
 Imanaka et al. discloses a sensor comprising, as illustrated in Figures 1A-16F, a physical quantity sensor 80 comprising a substrate 602; an anchor portion 50A formed on the same side as a principal surface (e.g. top surface) of the substrate and fixed to the substrate (paragraph [0039]; Figure 4); a beam portion 61 formed on the same side as the principal surface of the substrate and connected to the anchor portion; a moving portion 10,60 connected to the anchor portion by the beam portion; a bonding portion 202 (e.g. silicon oxide layer) interposed between the anchor portion and the substrate to bond the anchor portion and the substrate together (as observed in Figure 8) such that respective dimensions of the anchor portion and the beam portion are the same as each other when measured in a thickness direction defined with respect to the substrate.  (See, paragraphs [0054] to [0121]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a bonding portion interposed between the anchor portion and the substrate to bond the anchor portion and the substrate together as suggested by Imanaka et al. to the system of Coronato et al. as modified by Foster et al. to better affix and secure the anchor portion to the substrate to permit movement of the moving portion relative to the substrate.  (See, paragraph [0056] of Imanaka et al.).
With regards to claims 9 and 13, Coronato et al. further discloses a plurality of beam portions 4 (as observed in Figure 1); however, the reference does not specify at least one beam portion out of the plurality of beam portions has a bent portion when viewed in plan in a thickness direction defined with respect to the substrate.  To have set such structural characteristics for the beam portion having a bent portion as in the claim is considered to have been a matter of optimization and choice possibilities (as evidenced by the beam 310 of Foster et al.) that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 14, Imanaka et al., modifying Coronato et al., further discloses a cover 601 (e.g. upper lid; Figure 8) facing the substrate to cover the anchor portion, the surrounding portion, the moving portion, and the beam portion; the anchor portion is fixed to the cover.
	With regards to claim 15, to have set such structural arrangements for the surrounding portion is fixed to the cover, as claimed, is considered to have been a matter of choice possibilities with the teachings and modifications from Imanaka et al. and Foster et al. to the system of Coronato would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
	With regards to claim 16, Coronato et al., modified by Imanaka et al., further discloses the surrounding portion is not fixed to the cover.
	With regards to claim 17, Coronato et al., as modified by Imanaka et al., further discloses the anchor portion has an annular recess provided on a principal surface thereof facing the cover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references, particularly Tseng, Geisberger, Sugita, Tanka, are related to physical quantity sensor comprising an anchor portion connected to a surrounding portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855